Exhibit 10.4

 

AMENDED AND RESTATED PLEDGE OF SHARES OF BENEFICIAL INTEREST AGREEMENT

 

(TENANT PLEDGE – LEASE NO. 1 AND LEASE NO. 3)

 

THIS AMENDED AND RESTATED PLEDGE OF SHARES OF BENEFICIAL INTEREST AGREEMENT
(this “Agreement”) is made and given as of June 30, 2008 by FSQ, INC., a
Delaware corporation (the “Pledgor”), for the benefit of the parties identified
as the Secured Parties on the signature page hereof (together with their
respective successors and assigns, collectively, the “Secured Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Secured Parties and Five Star Quality Care Trust, a Maryland
business trust (the “Tenant”), entered into that certain Second Amended and
Restated Lease, dated as of November 19, 2004, as amended from time to time (as
so amended, the “Original Lease”), pursuant to which the Secured Parties leased
to the Tenant and the Tenant leased from the Secured Parties certain properties
as more particularly described in the Original Lease; and

 

WHEREAS, pursuant to the Original Lease, the Pledgor entered into that certain
Amended and Restated Pledge of Shares of Beneficial Interest Agreement dated as
of May 6, 2005, as the same has been confirmed from time to time (as so
confirmed, the “Original Pledge Agreement”); and

 

WHEREAS, as of the date hereof, Secured Parties and Tenant are amending,
restating and bifurcating the Original Lease into two separate leases, the first
of which shall be named the Amended and Restated Master Lease Agreement (Lease
No. 1) (the “Amended Lease No.1”), and the second of which shall be named the
Amended and Restated Master Lease Agreement (Lease No. 3), (the “Amended Lease
No. 3”, and together with Amended Lease No. 1, collectively, the “Amended
Leases”);

 

WHEREAS, the Pledgor currently owns all of the outstanding shares of beneficial
interest in the Tenant and is a wholly-owned subsidiary of Five Star Quality
Care, Inc. (the “Guarantor”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Pledgor and the Secured Parties wish to amend and restate the
Original Pledge Agreement, subject to and upon the terms and conditions herein
set forth;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Pledgor and the Secured Parties agree that the Original
Pledge Agreement is hereby amended and restated, effective as of the date
hereof, to read as follows:

 

Section 1.  Certain Terms.  Capitalized terms used and not otherwise defined in
this Agreement shall have the meanings ascribed to such terms in the Amended
Leases.  The Amended Leases, the Incidental Documents under the Amended Lease
No. 1 and the Incidental Documents under the Amended Lease No. 3 are herein
collectively referred to as the “Transaction Documents.”

 

Section 2.  Pledge.  The Pledgor hereby pledges to the Secured Parties all of
the shares of beneficial interest in the Tenant (the “Pledged Shares”) and all
other shares of beneficial interest in the Tenant in which the Pledgor may have
rights from time to time and any other securities or other investment property
and other collateral of the Pledgor now owned or hereafter acquired which under
this Agreement are required to be pledged to the Secured Parties, and in each
case, all certificates representing such Pledged Shares or other investment
property or collateral, and all rights, options, warrants, stock or other
securities or other property which may hereafter be received, receivable or
distributed in respect of the Pledged Shares, together with all proceeds of the
foregoing, including, without limitation, all dividends, cash, notes, securities
or other property from time to time acquired, receivable or otherwise
distributed in respect of, or in exchange for, the foregoing, (the Pledged
Shares and any additional securities or collateral pledged hereunder,
collectively, the “Pledged Collateral”), and the Pledgor hereby grants to the
Secured Parties a security interest in all of the Pledged Collateral and the
proceeds thereof as security for the due and punctual payment and performance of
the Secured Obligations (as hereinafter defined).

 

The Pledgor has delivered to and deposited with the Secured Parties any and all
certificates or other instruments representing the Pledged Collateral and
undated trust share powers endorsed in blank, as security for the payment and
performance of all of the Secured Obligations.  If in the future the Pledgor
possesses or controls any other certificates or

 

2

--------------------------------------------------------------------------------


 

other instruments representing the Pledged Collateral, the Pledgor shall
immediately and without notice deliver the same to the Secured Parties together
with undated trust share powers endorsed in blank, as security for the payment
and performance of all of the Secured Obligations.

 

Section 3.  Secured Obligations.  For purposes of this Agreement, the term
“Secured Obligations” shall mean the payment and performance of each and every
obligation of the Tenant and the Guarantor under the Transaction Documents or
relating thereto, whether now existing or hereafter arising, and including,
without limitation, the payment of the full amount of the Rent payable under the
Amended Leases.

 

Section 4.  Representations of the Pledgor.  The Pledgor covenants that the
Pledged Shares are duly and validly pledged to the Secured Parties in accordance
with law and the Pledgor shall warrant and defend the Secured Parties’ right,
title and security interest in and to the Pledged Shares against the claims and
demands of all persons whomsoever.  The Pledgor represents and warrants to the
Secured Parties that the Pledgor has good and marketable title to all the
Pledged Shares, free and clear of all claims, mortgages, pledges, liens,
security interests and other encumbrances of every nature whatsoever; that the
Pledged Shares are not subject to any restriction on transfer contained in the
Declaration of Trust or any other charter documents of the Tenant or in any
agreement or instrument to which the Tenant or the Pledgor is a party or by
which the Tenant or the Pledgor is bound which would prohibit or restrict the
pledge of the Pledged Shares hereunder or the disposition thereof upon default
hereunder; that all of the Pledged Shares have been duly and validly issued and
are fully paid for and nonassessable; and that the Pledged Shares constitute all
of the presently issued and outstanding shares of the beneficial interests of
the Tenant.

 

Section 5.  Covenants of the Pledgor.  The Pledgor hereby covenants and agrees
that it shall not sell, convey or otherwise dispose of any of the Pledged
Collateral nor create, incur or permit to exist any pledge, mortgage, lien,
charge, encumbrance or any security interest whatsoever with respect to any of
the Pledged Collateral or the proceeds thereof, other than the liens on and
security interests in the Pledged Collateral created hereby.  The Pledgor
further covenants and agrees that it shall not consent to or approve the
issuance of any additional shares of beneficial interest in the Tenant.  The
Pledgor further covenants and agrees that, until the Secured Obligations are
paid in full, the Pledgor shall not change the state of its

 

3

--------------------------------------------------------------------------------


 

incorporation or its corporate name without providing the Secured Parties with
thirty (30) days’ prior written notice and making all filings and taking all
such other actions as the Secured Party determines are necessary or appropriate
to continue or perfect the security interest granted hereunder.

 

Section 6.  Filing of Financing Statements, etc.  The Pledgor authorizes the
Secured Parties to file from time to time one or more financing statements
describing the Pledged Collateral.  The Pledgor will cooperate with the Secured
Parties at their request from time to time in obtaining control agreements in
form and substance reasonably satisfactory to the Secured Parties with respect
to any collateral investment property, deposit accounts, or other Pledged
Collateral as to which the Secured Parties determine such agreements are
necessary or appropriate to perfect the security interest granted hereunder.

 

Section 7.  Distributions, Etc.  Upon the dissolution, winding up, liquidation
or reorganization of the Tenant, whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
any other marshalling of the assets and liabilities of the Tenant, if any sum
shall be paid or any property shall be distributed upon or with respect to any
of the Pledged Collateral, such sum shall be paid over to the Secured Parties,
to be held as collateral security for the Secured Obligations.  If any dividend
shall be declared on any of the Pledged Collateral (excluding cash dividends),
or any share of beneficial interest or fraction thereof shall be issued pursuant
to any split of beneficial interests involving any of the Pledged Collateral, or
any distribution of capital shall be made on any of the Pledged Collateral, or
any property shall be distributed upon or with respect to the Pledged Collateral
pursuant to recapitalization or reclassification of the capital of the Tenant,
the shares or other property so distributed shall be delivered to the Secured
Parties to be held as collateral security for the Secured Obligations.

 

Section 8.  Event of Default.  For purposes of this Agreement, the term “Event
of Default” shall mean (a) the occurrence of an Event of Default under the
Transaction Documents; (b) the failure of the Guarantor to comply with any of
its covenants or obligations under the Guaranty and the continuation thereof for
a period of ten (10) Business Days after written notice thereof; (c) the failure
of the Pledgor to comply with any of its covenants or obligations under this
Agreement and the continuation thereof for a period of ten (10) Business Days
after written notice thereof; or (d) any

 

4

--------------------------------------------------------------------------------


 

representation or warranty contained herein or made by the Pledgor in connection
herewith shall prove to have been false or misleading in any material respect
when made.

 

Section 9.  Remedies.  (a) Upon the occurrence and during the continuance of an
Event of Default, the Secured Parties may cause all or any of the Pledged
Collateral to be transferred into its name or into the name of its nominee or
nominees, subject to the provisions of the Uniform Commercial Code or other
applicable law.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Parties shall be entitled to exercise the voting power with
respect to the Pledged Collateral, to receive and retain, as collateral security
for the Secured Obligations, any and all dividends or other distributions at any
time and from time to time declared or made upon any of the Pledged Collateral,
and to exercise any and all such rights of payment, conversion, exchange,
subscription or any other rights, privileges or options pertaining to the
Pledged Collateral as if it were the absolute owner thereof, including, without
limitation, all such rights under the Declaration of Trust or any other charter
document of the Tenant, and further including, without limitation, the right to
exchange, at its discretion, any and all of the Pledged Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Tenant, upon the exercise of any such right, privilege or option pertaining
to the Pledged Collateral, and in connection therewith, to deposit and deliver
any and all of the Pledged Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Secured Parties may determine.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Parties shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code or other applicable law and
shall have the right to sell, resell, assign and deliver all or any of the
Pledged Collateral in one or more parcels at any exchange or broker’s board or
at public or private sale.  The Secured Parties shall give the Pledgor at least
ten (10) days’ prior written notice of the time and place of any public sale
thereof or of the time after which any private sale or any other intended
disposition thereof is to be made.  Any such notice shall be deemed to meet any
requirement hereunder or under any applicable law (including the Uniform
Commercial Code) that reasonable notification be given of the time and place of
such sale or other disposition.

 

5

--------------------------------------------------------------------------------


 

Such notice may be given without any demand of performance or other demand, all
such demands being hereby expressly waived by the Pledgor to the extent
permitted by applicable law.  All such sales shall be at such commercially
reasonable price or prices as the Secured Parties shall deem best and either for
cash or on credit or for future delivery (without assuming any responsibility
for credit risk).  At any such sale or sales, the Secured Parties may purchase
any or all of the Pledged Collateral to be sold thereat upon such terms as the
Secured Parties may deem best.  Upon any such sale or sales, the Pledged
Collateral so purchased shall be held by the purchaser absolutely free from any
claims or rights of any kind or nature of the Pledgor, including any equity of
redemption and any similar rights, all such equity of redemption and any similar
rights being hereby expressly waived and released by the Pledgor to the extent
permitted by applicable law.  In the event any consent, approval or
authorization of any governmental agency will be necessary to effectuate any
such sale or sales, the Pledgor shall execute, and hereby agrees to cause the
Tenant to execute, all such applications or other instruments as may be
required.  The proceeds of any such sale or sales, together with any other
additional collateral security at the time received and held hereunder, shall be
received and applied:  first, to the payment of all costs and expenses of such
sale, including attorneys’ fees; and second, to the payment of the Secured
Obligations in such order of priority as the Secured Parties shall determine;
and any surplus thereafter remaining shall be paid to the Pledgor or to whomever
may be legally entitled thereto (including, if applicable, any subordinated
creditor of the Pledgor).

 

The Pledgor recognizes that the Secured Parties may be unable to effect a public
sale of all or a part of the Pledged Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, and may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such Pledged Collateral for
their own accounts, for investment and not with a view to the distribution or
resale thereof.  The Pledgor agrees that private sales so made may be at prices
and upon other terms less favorable to the seller than if such Pledged
Collateral were sold at public sales, and that the Secured Parties shall have no
obligation to delay sale of any such Pledged Collateral for the period of time
necessary to permit such Pledged Collateral to be registered for public sale
under the Securities Act of 1933.  The Pledgor agrees that private sales made
under the foregoing circumstances may be deemed to have been made in a
commercially reasonable manner.  Nothing herein shall be deemed

 

6

--------------------------------------------------------------------------------


 

to require the Pledgor to effect a registration of the Pledged Collateral under
the Securities Act of 1933.

 

(d)           Upon the occurrence and during the continuance of any Event of
Default, the Secured Parties, in their discretion, may demand, sue for and/or
collect any money or property at any time due, payable or receivable, to which
it may be entitled hereunder, on account of or in exchange for any of the
Pledged Collateral.  Upon the occurrence and during the continuance of any Event
of Default, the Secured Parties shall further have the right, for and in the
name, place and stead of the Pledgor, to execute endorsements, assignments, or
other instruments of conveyance or transfer with respect to all or any of the
Pledged Collateral.

 

(e)           The Secured Parties shall not be obligated to do any of the acts
hereinabove authorized and in the event that the Secured Parties elect to do any
such act, the Secured Parties shall not be responsible to the Pledgor, other
than for gross negligence or willful misconduct.

 

(f)            The Secured Parties shall have no obligation to marshal any
assets in favor of the Pledgor, or against or in payment of the Secured
Obligations or any other obligation owed to the Secured Parties by the Pledgor
or any other person.

 

Section 10.  Rights of Secured Parties.  No course of dealing between the
Pledgor and the Secured Parties nor any failure to exercise, nor any delay in
exercising, on the part of the Secured Parties, any right, power or privilege
hereunder or under any of the Secured Obligations, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.  The rights and remedies
herein provided and provided under any of the Secured Obligations are cumulative
and are in addition to, and not exclusive of, any rights or remedies provided by
law, including, without limitation, the rights and remedies of the Secured
Parties under the Uniform Commercial Code.

 

Section 11.  Assignment, Etc.  No waiver by the Secured Parties or by any other
holder of Secured Obligations of any default shall be effective unless in
writing nor operate as a waiver of any other default or of the same default on a
future occasion.  In the event of a sale or assignment by any Secured Party of
its interest under the Transaction Documents, such Secured Party may assign or
transfer its rights and interest

 

7

--------------------------------------------------------------------------------


 

under this Agreement in whole or in part to the purchaser or assignee of such
interest, whereupon such purchaser or purchasers shall become vested with all of
the powers and rights given to such Secured Party hereunder, and such Secured
Party shall thereafter be forever released and fully discharged from any
liability or responsibility thereafter arising hereunder with respect to the
rights and interests so assigned.

 

Section 12.  Duty of Secured Parties.  Beyond the exercise of reasonable care to
assure the safe custody of the Pledged Collateral while held hereunder, the
Secured Parties shall have no duty or liability to collect any sums due in
respect thereof or to protect or preserve rights pertaining thereto, and shall
be relieved of all responsibility for the Pledged Collateral upon surrendering
the same to the Pledgor.

 

Section 13.  Waivers, Etc.  To the extent permitted by applicable law, the
Pledgor, on its own behalf and on behalf of its successors and assigns, hereby
waives presentment, demand, payment, notice of dishonor, protest and, except as
otherwise provided herein, all other demands and notices in connection with this
Agreement or the enforcement of the rights of the Secured Parties hereunder or
in connection with any Secured Obligations.  The Secured Parties may release,
supersede, exchange or modify any collateral security it may from time to time
hold and release, surrender or modify the liability of any third party without
giving notice hereunder to the Pledgor.  The Secured Parties shall be under no
duty to exhaust its rights against any such collateral security or any such
third party before realizing on the Pledged Collateral.  Such modifications,
changes, renewals, releases or other actions shall in no way affect the
Pledgor’s obligations hereunder.

 

The Pledgor further waives any right it may have under the Constitution of the
Commonwealth of Massachusetts (or under the constitution of any other state in
which any of the Pledged Collateral may be located), or under the Constitution
of the United States of America, to notice (except for notice specifically
required hereby) or to a judicial hearing prior to the exercise of any right or
remedy provided by this Agreement to the Secured Parties, and waives its rights,
if any, to set aside or invalidate any sale duly consummated in accordance with
the foregoing provisions hereof on the grounds (if such be the case) that the
sale was consummated without a prior judicial hearing.  THE PLEDGOR’S WAIVERS
UNDER THIS SECTION 13 HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY
AND AFTER THE PLEDGOR HAS BEEN APPRISED AND COUNSELED BY ITS ATTORNEYS AS TO THE
NATURE THEREOF AND ITS POSSIBLE ALTERNATIVE RIGHTS.

 

8

--------------------------------------------------------------------------------


 

Section 14.  Further Assurances as to Collateral; Attorney-in-Fact.  From time
to time hereafter, the Pledgor shall execute and deliver, or will cause to be
executed and delivered, such additional instruments, certificates or documents
(including, without limitation, financing statements, renewal statements,
collateral assignments and other security documents), and shall take all such
actions, as the Secured Parties may reasonably request, for the purposes of
implementing or effectuating the provisions of this Agreement or of more fully
perfecting or renewing the Secured Parties’ rights with respect to the Pledged
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Pledgor which may be deemed to be a part of the Pledged Collateral) pursuant
hereto and thereto.  The Secured Parties are hereby appointed the
attorney-in-fact, with full power of substitution, of the Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action,
including, without limitation, executing, delivering and filing applications,
certificates, instruments and other documents and papers with governmental
authorities, and executing any instruments, including without limitation,
assignments, conveyances and transfers which are required to be taken or
executed by the Pledgor under this Agreement, on its behalf and in its name
which appointment is coupled with an interest, is irrevocable and durable and
shall survive the subsequent dissolution, disability or incapacity of the
Pledgor.

 

Section 15.  Notices.  (a) Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with electronic confirmation of receipt,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

 

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
electronic confirmation of receipt, in the case of a notice by telecopier, and,
in all other cases, upon the date of receipt or refusal, except that whenever
under this Agreement a notice is either received on a day which is not a
Business Day or is required to be delivered on or before a specific day which is
not a Business Day, the day of receipt or

 

9

--------------------------------------------------------------------------------


 

required delivery shall automatically be extended to the next Business Day.

 

(c)                                  All such notices shall be addressed,

 

if to the Secured Parties to:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

if to the Pledgor to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successor and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address any other address
within the United States of America or to such other address as the party to
whom such notice is directed may have designated in writing to the other parties
hereto.

 

Section 16.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, and the term “Secured Parties” shall be deemed to include any other
holder or holders of any of the Secured Obligations.  Where the context so
permits or requires, terms defined herein in the singular number shall include
the plural, and in the plural number, the singular.  This Agreement may be
executed in any number of counterparts and by the different parties on separate
counterparts, each of which, when so executed and delivered, shall be an
original and all of which shall together constitute one and the same agreement.

 

Section 17.  Appointment of Agent for Secured Parties.  Each of the Secured
Parties hereby appoints SPTMNR Properties Trust as its agent for the following
purposes under this Agreement (including, without limitation, the full power and

 

10

--------------------------------------------------------------------------------


 

authority to act of the Secured Parties’ behalf for such purposes): (i) to give
or receive notices, demands, claims and other communications on behalf of the
Secured Parties under this Agreement and (ii) to receive and hold any and all
certificates or other instruments representing the Pledged Collateral which are
to be delivered from time to time by the Pledgor to the Secured Parties in
accordance with the terms and conditions of this Agreement.

 

Section 18.  Reinstatement.  This Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time any amount received by the
Secured Parties in respect of the Pledged Collateral is rescinded or must
otherwise be restored or returned by the Secured Parties upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Pledgor or upon
the appointment of any intervenor or conservator of, or trustee or similar
official for the Pledgor or any substantial part of its assets or property, or
otherwise, all as though such payments had not been made.

 

Section 19.  Restrictions on Transfer.  To the extent that any restrictions
imposed by the Declaration of Trust or any other charter documents of the Tenant
or any other document or instrument would in any way affect or impair the pledge
of the Pledged Collateral hereunder or the exercise by the Secured Parties of
any right granted hereunder including, without limitation, the right of the
Secured Parties to dispose of the Pledged Collateral upon the occurrence of any
Event of Default, the Pledgor hereby waives such restrictions, and the Pledgor
hereby agrees that it will take any action which the Secured Parties may
reasonably request in order that the Secured Parties may obtain and enjoy the
full rights and benefits granted to the Secured Parties by this Agreement free
of any such restrictions.

 

Section 20.  Applicable Law.  This Agreement and any other instruments executed
and delivered to evidence, complete or perfect the transactions contemplated
hereby and thereby shall be interpreted, construed, applied and enforced in
accordance with the laws of the Commonwealth of Massachusetts applicable to
contracts between residents of Massachusetts which are to be performed entirely
within Massachusetts regardless of (i) where any such instrument is executed or
delivered; or (ii) where any payment or other performance required by any such
instrument is made or required to be made; or (iii) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; or (iv) where any action or other proceeding is instituted or pending;
or (v) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of

 

11

--------------------------------------------------------------------------------


 

organization or domestication of any party; or (vi) whether the laws of the
forum jurisdiction otherwise would apply the laws of a jurisdiction other than
the Commonwealth of Massachusetts; or (vii) any combination of the foregoing.

 

Section 21.  Arbitration. The Secured Parties or the Pledgor may elect to submit
any dispute hereunder that has an amount in controversy in excess of $250,000 to
arbitration hereunder.  Any such dispute shall be resolved in accordance with
the Commercial Arbitration Rules of the American Association then pertaining and
the decision of the arbitrators with respect to such dispute shall be binding,
final and conclusive on the parties.

 

In the event the Secured Parties or the Pledgor shall elect to submit any such
dispute to arbitration hereunder, the Secured Parties and the Pledgor shall each
appoint and pay all fees of a fit and impartial person as arbitrator with at
least ten (10) years’ recent professional experience in the general subject
matter of the dispute.  Notice of such appointment shall be sent in writing by
each party to the other, and the arbitrators so appointed, in the event of their
failure to agree within thirty (30) days after the appointment of the second
arbitrator upon the matter so submitted, shall appoint a third arbitrator.  If
either the Secured Parties or the Pledgor shall fail to appoint an arbitrator,
as aforesaid, for a period of twenty (20) days after written notice from the
other party to make such appointment, then the arbitrator appointed by the party
having made such appointment shall appoint a second arbitrator and the two
(2) so appointed shall, in the event of their failure to agree upon any decision
within thirty (30) days thereafter, appoint a third arbitrator.  If such
arbitrators fail to agree upon a third arbitrator within forty five (45) days
after the appointment of the second arbitrator, then such third arbitrator shall
be appointed by the American Arbitration Association from its qualified panel of
arbitrators, and shall be a person having at least ten (10) years’ recent
professional experience as to the subject matter in question.  The fees of the
third arbitrator and the expenses incident to the proceedings shall be borne
equally between the Secured Parties and the Pledgor, unless the arbitrators
decide otherwise.  The fees of respective counsel engaged by the parties, and
the fees of expert witnesses and other witnesses called for the parties, shall
be paid by the respective party engaging such counsel or calling or engaging
such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.

 

12

--------------------------------------------------------------------------------


 

Such decision shall be in writing and in duplicate, one counterpart thereof to
be delivered to the Secured Parties and one to the Pledgor.  A judgment of a
court of competent jurisdiction may be entered upon the award of the arbitrators
in accordance with the rules and statutes applicable thereto then obtaining.

 

The Secured Parties and the Pledgor acknowledge and agree that, to the extent
any such dispute shall involve any Manager and be subject to arbitration
pursuant to such Manager’s Management Agreement, the Secured Parties and the
Pledgor shall cooperate to consolidate any such arbitration hereunder and under
such Management Agreement into a single proceeding.

 

Section 22.  Severability.  In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

 

Section 23.  Entire Contract.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

 

Section 24.  Headings; Counterparts.  Headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.  This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument, and in pleading or proving any provision of this Agreement, it shall
not be necessary to produce more than one of such counterparts.

 

Section 25.  Nonliability of Trustees.  THE DECLARATIONS OF TRUST ESTABLISHING
CERTAIN ENTITIES COMPRISING THE SECURED PARTIES, COPIES OF WHICH, TOGETHER WITH
ALL AMENDMENTS THERETO (THE “DECLARATIONS”), ARE DULY FILED WITH THE DEPARTMENT
OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDE THAT THE NAMES OF
SUCH ENTITIES REFER TO THE TRUSTEES UNDER EACH DECLARATION COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF OR CLAIM AGAINST, SUCH
ENTITIES.  ALL PERSONS DEALING WITH SUCH ENTITIES,

 

13

--------------------------------------------------------------------------------


 

IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITIES FOR THE PAYMENT OF
ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

Section 26.  Original Pledge Agreement.  The Pledgor and the Secured Parties
acknowledge and agree that this Agreement amends and restates the Original
Pledge Agreement in its entirety with respect to the Pledged Collateral and that
this Agreement shall govern the rights and obligations of the Pledgor and the
Secured Parties with respect to the Pledged Collateral from and after the date
of this Agreement.  Notwithstanding the foregoing, the Original Pledge Agreement
shall continue to govern the rights and obligations of the Pledgor and the
Secured Parties with respect to the Pledged Collateral prior to the date of this
Agreement.

 

14

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal as of the date above first written.

 

 

PLEDGOR:

 

 

 

FSQ, INC.

 

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

 

 

 

 

 

 

SECURED PARTIES:

 

 

 

 

SPTIHS PROPERTIES TRUST, SPTMNR
PROPERTIES TRUST, SNH CHS
PROPERTIES TRUST, ELLICOTT CITY
LAND I, LLC, ELLICOTT CITY LAND
II, LLC, SNH/LTA PROPERTIES TRUST,
SNH/LTA PROPERTIES GA LLC,
SAVANNAH SQUARE, INC., and SNH
SOMERFORD PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

Treasurer and Chief Financial
Officer of each of the
foregoing entities

 

--------------------------------------------------------------------------------